              United States Court of Appeals
                                For the First Circuit
                                    ____________________

               Designation of Attorney Presenting Oral Argument


       Counsel who intend to present oral argument to the court must file this form no later
than two weeks prior to oral argument.

       Counsel presenting oral argument must be admitted to practice before this court and must
have entered an appearance in the case. Counsel who have not entered an appearance must file
an appearance and a motion for leave pursuant to Loc. R. 12.0(a) with this designation.


Appeal No.: 19-1802
Case Name: City of Providence et al v. William P. Barr et al
Date of Argument: January 8, 2020
Location of Argument:      ✔ Boston           Puerto Rico          Other:
Name and appellate designation of the party(ies) you will be arguing on behalf of:
Appellee/Plaintiff City of Central Falls

Attorney Name: Matthew Jerzyk                           First Circuit Bar No.: 1141947
Phone Number: 401.556.7412                              Fax Number:
Email: mjerzyk@gmail.com


Check the box that applies:

   ✔ I have already filed an appearance in this matter.

       I am filing my appearance form and a motion in accordance with Loc. R. 12.0(a)
       contemporaneously with this form.


                 /s/Matthew Jerzyk                                   Dec. 9, 2019
                      (Signature)                                       (Date)
                       CERTIFICATION OF SERVICE

      I hereby certify that on this 9th day of December 2019, I electronically filed

this document with the Clerk of the Court for the United States Court of Appeals

for the First Circuit by using the appellate CM/ECF system. Participants in the case

are registered CM/ECF users, and service will be accomplished by the appellate

CM/ECF system.


                                             /s/Megan Maciasz DiSanto
